              Case 1:20-cv-03538-GLR Document 105 Filed 12/31/20 Page 1 of 4



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

 FEDERAL TRADE COMMISSION,                        *

             Plaintiff,                           *

 v.                                               *           Case No. GLR-20-3538

 RAGINGBULL.COM, LLC, et al.,                     *

             Defendants.                          *

 *       *     *    *     *   *   *   *   *   *       *   *    *   *   *   *   *   *   *   *

                   MOTION OF TEMPORARY RECEIVER FOR LEAVE
                          TO PAY SPECIFIED EXPENSES

             Temporary Receiver Peter E. Keith, appointed by Order of the Court on

December 8, 2020 [ECF 21] and whose appointment was continued by Order dated

December 17, 2020 [ECF 67], respectfully seeks leave to pay the expenses of

RagingBull.com, LLC which are enumerated in the schedule attached as Exhibit 1.

The schedule includes payments of wages and benefits to six employees, as well as

payments to vendors that support the company’s information systems, covering the

period of December 1, 2020 to January 15, 2021. The expenses total $167,490.88 and

are reasonable and necessary to preserve information and materials of defendants for

purposes of litigation and potential business continuity, and to provide the Temporary

Receiver efficient access to Defendants’ information and materials.

             Counsel to the following defendants have represented that these defendants

consent to the relief requested in this motion: RagingBull.com, LLC; Jason Bond, LLC;

Sherwood Ventures, LLC; Jason Bond; and Jeffrey M. Bishop. Counsel specified that

these parties in no way waive their rights and expressly reserve their rights to seek



726111
          Case 1:20-cv-03538-GLR Document 105 Filed 12/31/20 Page 2 of 4



the payment of further payroll and other expenses that they believe are necessary to

protect the assets of the company and otherwise consistent with the terms of the

modified temporary restraining order.

         Counsel to Defendants Kyle W. Dennis, Winston Corp., and Winston Research

Inc. have represented that those defendants do not oppose on the relief requested in

this motion.

         Counsel to MFA Holdings Corp. has represented that MFA Holdings Corp. does

not oppose on the relief requested in this motion.

         The Federal Trade Commission has informed the Temporary Receiver that it

does not oppose the relief requested in this Motion.

         Section XIV.G of the December 8, 2020 Temporary Restraining Order [ECF 21]

authorizes the Temporary Receiver to make payments from the receivership estate

that are “necessary or advisable” for carrying out the Temporary Receiver’s obligations

under the Order. Mr. Keith believes that payment of the expenses listed in Exhibit 1

is necessary and advisable and therefore appropriate under the Temporary

Restraining Order.

         Payment of the employee and vendor expenses listed in Exhibit 1 is critical to

the Temporary Receiver’s investigation of the business operations of RagingBull.com

and the other receivership entities. Mr. Keith must investigate and report to the

Court on whether, in his judgment, the Receivership Entities can be operated legally

and profitably. That investigation requires preservation of and timely access to key

Raging Bull systems, as well as assistance from key Raging Bull personnel. Mr. Keith



                                             2
726111
          Case 1:20-cv-03538-GLR Document 105 Filed 12/31/20 Page 3 of 4



has determined that payments to the vendors and employees listed in Exhibit 1 will

serve to ensure the preservation of key systems and information and facilitate the

Temporary Receiver’s access to that information. To date, Raging Bull has furloughed

more than 145 employees, making access to the six employees on the proposed

expenses list more important to the Receiver’s efforts. The defendants have

represented that Raging Bull has ceased consumer-facing operations, including

marketing, sales, and customer service activities, and none of the employees listed in

Exhibit 1 will perform any of those functions. Each of the listed employees already

has responded to information requests from the Temporary Receiver. Mr. Keith

believes that the retention of their services until January 15, 2021 is a necessary and

advisable use of receivership funds.

         The Temporary Receiver accordingly respectfully requests that the Court grant

the Temporary Receiver leave to make disbursements from the receivership estate to

pay the $167,490.88 in expenses listed in Exhibit 1. The Temporary Receiver will

continue to pay additional expenses as necessary, in accordance with the December 8,

2020 Temporary Restraining Order [ECF 21].




                                            3
726111
         Case 1:20-cv-03538-GLR Document 105 Filed 12/31/20 Page 4 of 4



                                     Respectfully submitted,

                                     GALLAGHER EVELIUS & JONES LLP



                                            /s/ Mark S. Saudek
                                     Mark S. Saudek (Fed. Bar # 23963)
                                     Meghan K. Casey (Fed. Bar # 28958)
                                     218 North Charles Street, Suite 400
                                     Baltimore, MD 21201
                                     (410) 727-7702
                                     msaudek@gejlaw.com
                                     mcasey@gejlaw.com

                                     Attorneys for Temporary Receiver
Date: December 31, 2020              Peter E. Keith




                                       4
726111
